Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION           
            This action is response to the communication filed on March 07, 2022. Claims 1-18 are pending. 
Response to Arguments
Applicant’s arguments filed on March 07, 2022 have been considered but are moot in the view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (Pub. No. : US 20200034365 A1) in the view of Nguyen et al. (Pub. No. : US 20160125026 A1), Poon et al. (Pub. No. : US 20150220553 A1) and Kisley et al. (Pub. No. : US 20070156794 A1)

As to claim 1 Martin teaches a method for accessing updated data from a database in response to a user query, comprising: 
generating multiple transaction logs for the database, where each transaction log contains a record of actions executed by a database management system and referenced according to the specified date of the actions (paragraph [0163]: A "database log" or "log" as used herein is a data object, e.g. a text file, that contains a history of significant database events and optionally also parameter settings. The log file may include, for example, startup parameter settings, the date and time of startup and shutdown, system error messages and an indication when and where changes were introduced in a database. In some cases, also the content of the amendment (e.g. the full INSERT, UPDATE or DELETE statement that introduced the amendment) is contained in the log. Logs are used, for example, to trace events preceding database crashes); 
receiving data updates that are stored with the database (paragraph [0006]: updating a target table with changes introduced into a source table);
creating an incremental database partition for each data update (paragraph [0007]-[0008]: storing one or more new data records in one or more partitions of the source table and copying, by an incremental update module, the new data records from the source table into the target table), stored with reference to a corresponding transaction log with a generation date of the data update so that duplication copies of the data update with an earlier generation date is stored in the database (paragraph [0163], [0049]-[0050], [0112]: The log file may include, for example, startup parameter settings, the date and time of startup and shutdown, system error messages and an indication when and where changes were introduced in a database. In some cases, also the content of the amendment (e.g. the full INSERT, UPDATE or DELETE statement that introduced the amendment) is contained in the log, wherein during the atomic batch update operation, the ones of the rows contained in the target table which would represent duplicates after a commit of the currently executed batch update operation are "hidden" to prevent the returning of duplicated results as a consequence of the currently executed batch update); and
accessing updated data through the incremental database partition (paragraph [0039]: any database query received later will use the updated version of the view) 
Martin does not explicitly disclose but Nguyen teaches sending updated database in response to an outdated user query, where the outdated user query contains a data access request for a date earlier than the receipt of data updates (paragraphs [0042], [0060], [0064]: data source 104's query model is updated and client 102 is unaware of the update. Accordingly, client 102 may send an invalid query in accordance with data source 104's outdated query model and the query migrator 122 may migrate this invalid query and modify it such that it is in accordance with data source 104's updated query model and query result may be returned to the client).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin by adding above limitation as taught by Nguyen to retrieve results from the applicable data sources (Nguyen, paragraph [0003]). 
Martin and Nguyen do not explicitly disclose but Poon teaches response to the query without changing the outdated user query (paragraph [0027]: the set of domain-specific query terms can be expanded without a change in the query language or the engine, to allow applications to easily accommodate domain changes without being rebuilt. After a new or changed domain model is deployed, the query engine can answer ad hoc new queries using new domain vocabulary corresponding to the newly deployed model, where the engine does not need to be provided with data defining the new domain model in advance of responding to the queries. To enable this functionality, the query engine and the back end can use an XML schema to model the domain and leverage XML path language (XPath) query support from the database. The query engine can translate query terms into Xpath queries and the queries can be answered by the database). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin and Nguyen by adding above limitation as taught by Poon which significantly improves query time (Poon, paragraph [0113]).
Martin, Nguyen and Poon do not explicitly disclose but Kisley teaches where a most recent incremental database partition is stored in addition to all previous incremental database partitions and stoned with reference to a corresponding transaction log (paragraph [0055]: the partition module 340 automatically partitions the incremental log 370 in response to a snapshot operation. The partition module 340 may also automatically assign a volume identifier to a newly formed partition in order to facilitate convenient access to specific snapshots). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin, Nguyen and Poon by adding above limitation as taught by Kisley to improve storage management (Kisley, paragraph [0078]).

As to claims 7 and 13, they have similar limitations as of claim 1 above. Hence, they are rejected under the same rational as of claim 1 above.

Claims 2-3, 5, 8-9, 11, and 14-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Nguyen, Poon, and Kisley in the view of Murthy et al. (Pub. No. : US 20140195558 A1)
 
As to claim 2, all of the limitations of claim 1 have been addressed above. Martin, Nguyen, Poon, and Kisley do not explicitly disclose but Murthy teaches where the database is a Hive database (paragraph [0023]: Hive data warehouse). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin, Nguyen, Poon, and Kisley by adding above limitation as taught by Murthy to perform low-latency query processing on a large aggregate of data stored in a large scale storage cluster (Murthy, paragraph [0011]).

As to claim 3 Martin together with Nguyen, Poon, Kisley, and Murthy teaches a method according to claim 2. Murthy teaches where the user query uses HiveQL query language (paragraph [0023]: HiveQL language).

As to claim 5 Martin together with Nguyen, Poon, Kisley, and Murthy teaches a method according to claim 2. Murthy teaches where the database management system is HDFS (Hadoop Distributed File System) (paragraph [0023]: Hadoop Distributed File System (HDFS).

As to claims 8-9, 11, and 14-15, 17, they have similar limitations as of claims 2-3, 5 above. Hence, they are rejected under the same rational as of claims 2-3, 5 above. 

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Nguyen, Poon, Kisley, and Murthy in the view of SHIVARUDRAIA H (Pub. No. : US 20160092543 A1)

As to claim 4 all of the limitations of claim 3 have been addressed above. Martin, Nguyen, Poon, Kisley, and Murthy do not explicitly disclose but SHIVARUDRAIA H teaches where HiveQL supports ACID (atomicity, consistency, isolation and durability) properties of operations of the database (paragraph [0081]: satisfy the atomicity, consistency, isolation, and durability (ACID) properties of a transaction that guarantee that database transactions are processed reliably). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin, Nguyen, Poon, and Murthy by adding above limitation as taught by SHIVARUDRAIA H to quickly gain insight from massive amounts of data (SHIVARUDRAIA H, paragraph [0004]).

As to claims 10 and 16, they have similar limitations as of claim 4 above. Hence, they are rejected under the same rational as of claim 4 above.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Nguyen, Poon, Kisley, and Murthy in the view of Ghazaleh (Pub. No. : US 20200327130 A1).

As to claim 6 all limitations of claim 2 have been addressed above. Martin, Nguyen, Poon, Kisley, and Murthy do not explicitly disclose but Ghazaleh teaches where the database utilizes a YARN (Yet Another Resource Negotiator) execution engine (paragraph [0195]: One or more embodiments are also compatible with Apache Spark.RTM. servers who are running on or with Apache Hadoop.RTM. technology (e.g., Yet Another Resource Negotiator, YARN). YARN is a large-scale, distributed operating system for big data applications). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Martin, Nguyen, Poon, and Murthy by adding above limitation as taught by Ghazaleh to significantly improve the reliability of an operational system (Ghazaleh, paragraph [0137]).

	As to claims 12, and 18, they have similar limitations as of claim 6 above. Hence, they are rejected under the same rational as of claim 6 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169